Citation Nr: 0727929	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  00-22 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with depression.

2.  Entitlement to service connection for hypertension, 
including as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



INTRODUCTION

The veteran had active service from November 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the appeal in October 2004 to 
afford the veteran a hearing.  A hearing was conducted before 
the undersigned Veterans Law Judge in February 2005.  A 
transcript of that hearing is of record.  

This case was again before the Board in October 2005, at 
which time the issues of entitlement to service connection 
for a ganglion cyst of the left wrist, a bipolar disorder 
with depression, hypertension including as secondary to a 
psychiatric disorder, posttraumatic stress disorder (PTSD), 
and joint pain were denied.  The issues of service connection 
for hearing loss, tinnitus, left elbow spur, and Grade I 
to II spondylolisthesis due to pars defect at L5 - S1 were 
remanded for additional development.

Thereafter, as to the issues of service connection for a 
bipolar disorder with depression and hypertension including 
as secondary to a psychiatric disorder, the veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2007, the Secretary of VA 
and the veteran (the parties) filed a joint motion to vacate 
the Board decision to the extent of the issues of service 
connection for a bipolar disorder with depression and 
hypertension including as secondary to a psychiatric 
disorder, and the Court vacated the Board's decision and 
remanded the case for additional development in March 2007.  
The joint motion stated that the issues regarding service 
connection for a ganglion cyst of the left wrist, PTSD, and 
joint pain should be considered abandoned.  The remaining 
issues (service connection for hearing loss, tinnitus, left 
elbow spur, and Grade I to II spondylolisthesis due to pars 
defect at L5 - S1) continue to be developed per the Board's 
directives in the October 2005 remand, and those issues are 
not before the Board at this time.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.  


REMAND

In March 2007, the joint motion agreed that further 
consideration was warranted as to whether a medical 
examination/opinion was required in this case.  In order to 
ensure that the veteran is afforded every consideration, the 
case is hereby REMANDED for the following action:

1.  The veteran's should be afforded a VA 
examination by the appropriate 
specialist.  The claims file must be 
forwarded to the VA specialist for review 
before an opinion is provided as to 
whether the veteran's bipolar disorder 
with depression or hypertension is 
causally related to service in some way.   
The appropriate examiner should respond 
to the following questions:  

i).  Regarding bipolar disorder with 
depression  - the appropriate specialist 
is asked to identify the onset of bipolar 
disorder with depression.  If the onset 
is after service separation, is it as 
likely as not that the veteran's current 
bipolar disorder with depression is 
causally related to military service?  

Regarding hypertension, the appropriate 
specialist is asked to identify the onset 
of hypertension.  If the onset is after 
service separation, is it as likely as 
not that the veteran's current 
hypertension is causally related to 
military service?  

ii).  If the answer to question i) is 
negative as to whether bipolar disorder 
with depression had an onset during 
service or is causally related to 
service, no further opinion is needed.  

If the answer to question i) is that 
bipolar disorder with depression had an 
onset during service or is causally 
related to service and that hypertension 
did NOT have an onset during service or 
is causally related to service, the 
appropriate examiner is asked to respond 
to the following questions:       

iii). Is the veteran's hypertension 
proximately due to or the result of his 
service-connected disability?  

If not,  the examiner is asked to provide 
an opinion as to whether the veteran's 
hypertension has been aggravated by his 
service-connected disability, that is, 
whether the service-connected disability 
causes a permanent and greater degree of 
impairment (aggravation) of the 
hypertension.  If the examiner finds that 
service-connected disability has 
aggravated hypertension, the examiner 
must address the following medical 
issues:

(a)  The baseline manifestations which 
are due to the veteran's hypertension; 

(b)  The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the veteran's 
service-connected disability based on 
medical considerations; and 

(c)  The medical considerations 
supporting an opinion that increased 
manifestations of hypertension are 
proximately due to the veteran's 
service-connected disability.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

2.  After undertaking any other 
development deemed essential, including 
obtaining all relevant outstanding 
treatment records, if any, and ensuring 
that all appropriate notification 
procedures have been followed, 
readjudicate the veteran's claim.   If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
pertinent Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that failure to report for any 
scheduled examination may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).






 Department of Veterans Affairs


